By the Court.
This is a libel for divorce, the ground alleged being cruel and abusive treatment on the part of the libellee. The burden of proof was upon the libellant to make out to the satisfaction of the judge by a fair preponderance of the evidence the truth of this allegation. Both the libellee and libellant testified orally at the hearing. Their testimony upon the material points was contradictory. The finding of the judge in substance was that the burden of proof had not been sustained This is peculiarly a case where the findings of the trial judge based upon observation of witnesses ought not to be reversed.
The decree to the effect that the libel be denied but continued on the docket from time to time, and that the libellant pay to the libellee for her support a specified sum until a further order of the court, shows no error of law. G. L. c. 208, § 20. DeFerrari v. DeFerrari, 220 Mass. 38.

Decree affirmed.